Citation Nr: 1220920	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from August 1966 to August 1969 and from December 1970 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2008 and December 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development. 


FINDING OF FACT

Sinusitis was not manifested in service or for many years thereafter and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304   (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2003 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2003 letter.  

Post rating, a November 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the November 2008 letter and the opportunity for the Veteran to respond, the March 2010 supplemental statement of the case   reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, private medical records, and the report of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records pertaining to his first period of service show that in July 1968, he was treated for a viral-like upper respiratory infection that involved symptoms of chest pain, chills and fever.  In August 1968, he was found to have a temperature of 104 and was admitted to the hospital.  He was treated there for chronic and acute tonsillitis and upper respiratory infection.  In February 1969, he was treated for a mild upper respiratory infection (i.e. a cold).  He complained of a sore throat, cough and a slight headache.  On June 1969 separation examination, the nose, sinuses, mouth and throat were all found to be normal.  On his June 1969 report of medical history at separation, the Veteran did not report ever having had ear, nose or throat trouble, chronic or frequent colds, sinusitis or hay fever.  

The service treatment records pertaining to the Veteran's second period of service show that the nose, sinuses, mouth, throat and ears were found to be normal on December 1970 pre-induction examination.  On his December 1970 report of medical history, the Veteran reported having had prior ear nose and throat trouble but did not report ever having had frequent or severe headache, chronic or frequent colds, sinusitis or hay fever.  The Veteran was then seen on a number of occasions for symptoms of severe coughing and gagging, with some vomiting, including in  February 1972, May 1972, June 1972, September 1972, January 1973, February 1973, March 1973 and August 1973.  Diagnoses included small hiatal hernia, gastritis, regurgitation syndrome, gastric hyperacidity, chronic tracheobronchitis, questionable mild laryngitis from cigarette smoking and gag reflex and vomiting from violent coughing with perhaps a mild degree of hyperacidity syndrome.    In January 1973, the Veteran was also seen for complaints of a cold with headache.   In February 1973, he received an ear, nose and throat (ENT) consultation.  It was noted that the tonsils were moderately enlarged.  It was also noted that the Veteran had stopped smoking and all symptoms had gone away.  However, he had smoked two cigarettes one day prior and the symptoms had returned.  Thus, the examiner believed that the Veteran had a systemic sensitivity to tobacco smoke.  

In June 1975, the Veteran was noted to have a productive cough with brown fluid.  His tonsils were noted to be inflamed.  In December 1975, he was seen for complaints of fever, chills, sore throat, vomiting, stiff neck and back pain and the diagnosis was recurrent tonsillitis.  In February 1976, he complained of throat swelling, nausea and vomiting every morning for the past few years.  The diagnostic impressions were possible intermittent partial obstruction and possible latent ulcer.  A week later he was seen for follow up and noted to have a red and inflamed throat with no exudates seen.  In a December 1977 ENT consultation request, it was noted that the Veteran had had repeated bouts of exudative tonsillitis that had caused him considerable discomfort and time off from work.  Thus, it was asked that he be evaluated for a tonsillectomy.   In the December 1977 ENT consultation report, the Veteran was found to have mild hyperplastic tonsils.  The diagnosis was hyperplastic tonsils without evidence of inflammation and the Veteran was advised that a tonsillectomy was not indicated.  

In December 1980, the Veteran was seen for complaints of a cold with headache.  Physical examination showed a swollen throat and tonsils.  The diagnostic assessment was minimal pharyngitis.  In January 1981, the Veteran was seen for follow-up of the cold.  He reported that he was sneezing, that his sinuses had clogged up and that his nose had been stuffed up the majority of the time.  There was slight swelling of the throat but it was not red.  Both ears were slightly red.  In July 1981, he was again seen complaining of a cold.  He had a sore throat, slight coughing and his eyes hurt.  His nose was also draining.  Physical examination showed extremely swollen tonsils that were sore to the touch.  His eyes were watering and also felt sore to the touch.  There was some post nasal drainage.  The initial diagnostic assessment was possible strep throat and the Veteran was referred to the physician's assistant for examination.  

On subsequent physician's assistant's examination, it was noted that the nasopharynx was red and inflamed without exudates and the neck was supple without masses or nodes.  The diagnostic assessment was upper respiratory infection with possible allergy component.  In November 1981, the Veteran was seen for complaints of a sore throat with nausea, vomiting and non-productive cough.  Physical examination showed that the tonsils were inflamed and the ears contained a buildup of wax.  Also, the glands of the left side of the neck were inflamed.  The diagnosis was upper respiratory infection.   On January 1982 separation examination, the nose, sinuses, mouth, throat and ears were all found to be normal.  On his January 1982 report of medical history at separation, the Veteran indicated that he had had prior ear, nose and throat trouble but that he had not had any prior sinusitis, frequent or severe headache, chronic or frequent colds or hay fever.  

A May 1998 private ear, nose and throat examination shows that the Veteran's sinuses were non-tender.  The nasal cavity showed mild signs of allergy.  

An October 2001 private progress note shows that the Veteran was complaining of some problems with headaches.  The diagnosis was chronic mild frontal headache.  

An April 2002 private progress note shows that the Veteran was complaining of frontal/temporal headaches.   The diagnosis was chronic headaches.  

A July 2002 MRI scan of the brain produced a diagnostic impression of 2 cm cyst/mucocele in the left maxillary sinus, otherwise normal MRI of the brain.

A November 2002 private MR scan of the head showed a roughly 2 cm mucous retention cyst that appeared to have been described previously.  A concha bulbosa was also noted on the left side and equivocally some minimal ethmoid sinus opacification.  The diagnostic impression was negative study aside from the roughly 2.0 cm mucous retention cyst in the left maxillary sinus, possible minimal ethmoid sinus disease and a left-sided concha bulbosa.  

An October 2003 private MRI of the brain produced a diagnostic impression of normal MRI of the brain except for a mucous retention cyst in the left maxillary antrum and mild ethmoid sinusitis.  

On his November 2003 claim, the Veteran alleged that he had suffered from sinus problems since 1969.  

During a June 2005 private medical examination, the Veteran reported a history of recurrent sinusitis for the past 30 years.  

In November 2008 argument, the Veteran's representative indicated that the Veteran was treated for chronic sinus problems during service in January 1981.  Previously he had been treated in December 1980 for body aches, pharyngitis and headaches.  Additionally, he was seen many times in 1976 for chronic throat irritations, a common side effect of sinus problems.  In December 1975 he was also seen for a sore throat.  Further, in November 1977 he was seen for what may have been a systemic reaction to cigarette smoke.  

The representative contended that the type of allergic reaction the Veteran suffered in service suggested a hypersensitivity and/or a predisposition to the onset of sinus problems.  The representative indicated that it was especially relevant that beginning early in active duty, the Veteran began to experience severe coughing and was repeatedly treated for this problem.  The severe coughing was often accompanied by vomiting, which the representative indicated was a common complication of post nasal drip.  

On April 2009 VA examination, the examiner commented that the Veteran did not have any chronic sinus disease, chronic sinus infection or chronic sinusitis.  He did have episodes of choking and gagging, which occurred at least once a week and were troublesome in nature.  He stated that it felt as though he was almost going to vomit.  He had no other chronic sinus or laryngeal disease and no other chronic pharyngeal diseases.  

Physical examination showed mild leftward septal deviation and the bilateral nasal passages were relatively widely patent and only approximately 10 to 15 percent obstructed on the left.  His palate was mobile and normal.  There were no mucosal lesions or masses.  Flexible laryngoscopy, flexible nasal endoscopy and laryngoscopy were performed.  The right nasal passage, the nasopharynx, the Eustachian tube orifices, soft palate, the lateral pharyngeal walls the tongue base, the epiglottis, the true vocal folds and the remainder of the supraglottis were all normal in appearance.  The examiner commented that the Veteran showed no evidence of chronic sinusitis, pharyngitis or laryngitis.  

On January 2011 VA examination, the examiner noted that he had reviewed the claims file.  The Veteran indicated that he had had problems with nasal congestion and pressure since 1973.  He had not had allergy testing.  He was not taking prescription medication but did use mucinex on a regular basis.  The Veteran reported symptoms compatible with rhinitis, including nasal congestion, excess nasal mucous, watery eyes and sneezing.  He also reported breathing difficulty.  

Physical examination showed a 40 percent left nasal obstruction and a 60 percent right nasal obstruction.  There was also a septal deviation.  The appearance of the larynx was normal.  A CT scan of the sinuses was competed, which showed a clear frontal sinus, clear ethmoid sinus and clear sphenoid sinus.  There was a mucous retention cyst that partially filled the left antrum and there was mild mucosal thickening around the left infundibulum.  There was also a .4 cm right septal deviation.  The diagnostic impression was minimal mucosal thickening with left maxillary sinus mucus retention cyst and patency of the drainage pathways.  The examiner diagnosed the Veteran with left maxillary sinus mucus retention cyst.  He noted that this resulted in nasal congestion and nasal pressure but did not have any significant effect on his usual occupation or on his daily activities.  

The examiner specifically opined that the Veteran's sinus pressure/congestion was due to or a result of the maxillary sinus cyst.  He noted that the Veteran did complain of sinus pressure at times and that a mucus retention cyst could cause these symptoms due to its mass effect.  However, the Veteran also had a history of difficulty breathing through his nose.  The examiner found that this could not be caused by the mucus retention cyst since the Veteran's nasal airflow was unaffected by the cyst.

In a subsequent April 2012 addendum, the examiner indicated that sinusitis was not likely related to the Veteran's military service since sinusitis is a result of allergic rhinitis, which is a chronic medical condition not caused by the Veteran's military service.  In a subsequent May 2012 addendum, the examiner added that the Veteran's mucus retention cyst was not related to his service-connected treatments.  The examiner noted that these cysts are usually asymptomatic, the sinus was not filled and the natural outflow of the sinus was not affected by the mucus retention cyst.  He then opined that the Veteran's complaints of nasal outflow obstruction were unrelated to the cyst.  

In May 2012 argument, the Veteran's representative indicated that according to the Mayo Clinic, signs and symptoms of chronic sinusitis include nasal obstruction or congestion, nausea and sore throat.  In addition, respiratory tract infections and a deviated nasal septum were listed as common causes of chronic sinusitis.  The representative noted that the Veteran's service treatment records contain numerous notations dating from 1969 to 1981 for related upper respiratory symptoms, including infections.  He also had reported experiencing the same chronic sinus symptoms from separation from service to the present.  

The representative noted that the Veteran did not have any history or complaint of nasal allergies.  Thus, he found it baffling that the VA examiner would attribute the Veteran's sinusitis to this cause.  In light of the documentation in the service treatment records detailing chronic symptomatology throughout the Veteran's service, the representative felt that neither the examiner nor VA adjudicators had afforded the service treatment records the probative weight they deserved.  The representative also contended that given the symptomatology in service and the Veteran's report of continuity of symptomatology, service connection could be awarded even in the absence of a positive medical nexus opinion.  

III.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


IV.  Analysis

The Veteran's service treatment records are negative for any clinical findings of sinusitis.  There are also no clinical findings of allergic rhinitis, aside from a lone 1981 notation of a possible allergy component to the Veteran's inflamed nasopharynx.  The Veteran also never complained of any sinus symptoms aside from a lone January 1980 mention that his sinuses had clogged up due to an ongoing cold.  The record then does not contain any reference to sinusitis until July 2002 and does not contain any reference to allergy/rhinitis until May 1998.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also, the only medical opinion of record concerning a potential nexus between the Veteran's current maxillary sinusitis and his military service, the opinion of the January 2011 VA examiner, tends to show that there is no nexus between the Veteran's service and his current sinusitis.  The examiner specifically found that  the Veteran's sinusitis was not likely related to his military service, since the sinusitis was the result of allergic rhinitis, which in turn was not caused by the Veteran's military service.  As this opinion was based on a review of the claims file, including the service treatment records and an examination of the Veteran, and as it includes a specific, reasoned rationale (i.e. that the sinusitis was caused by allergic rhinitis, a non-service related health condition), it clearly weighs against a finding that the Veteran's current sinusitis is otherwise related to service.

The Veteran has alleged that he has had continued sinus problems since his first period of service and is competent to assert such continuity of symptomatology.  However, on his reports of medical history at separation from his first period of service, at entrance to his second period of service and at separation from his second period of service, he specifically reported that he had not had any previous sinusitis.  The Board presumes that if he had had sinus trouble during this entire time frame, he would of made mention of it on at least one of these medical history reports, particularly because he consistently mentioned on these reports that he had had prior ear, nose and throat trouble.  

Further, there is no mention by the Veteran of any sinus problems in the post-service treatment records until after the mucous retention cyst was found on the July 2002 MRI scan and subsequent July 2002, November 2002 and October 2003 scans.  The Veteran then proceeded to file a claim for service connection for the disease one month later, indicating that the problem had existed since 1969.  Yet, during the May 1998 private ear, nose and throat examination, the Veteran's sinuses were specifically found to be non-tender and he did not report any prior history of sinus problems.  Similarly, the scans done in 2002 and 2003, which detected the sinus cyst, were not done because the Veteran complained of any sinus symptomatology but because he was complaining of headaches (which also were not associated with sinus problems by either the Veteran or medical personnel but have been instead found to be secondary to sleep apnea).  The Board also presumes that had the Veteran experienced consistent sinus symptomatology since service, he would have reported this problem at some point during the post-service December 1998 ENT work-up and/or the testing related to his headaches.  Because the record is silent for any such complaints during both periods of service (aside from the lone complaint of sinus congestion associated with a cold) and for many years post-service, the Board does not find the Veteran's report of continuity of sinus symptomatology credible.

Additionally, the Board notes that there is no indication in the record that the Veteran's current allergic rhinitis diagnosed by the January 2011 VA examiner and noted to be the cause of the current sinusitis, was present in service.   There is the one July 1981 notation in the service treatment records, indicating that the Veteran's upper respiratory infection may have had a possible allergy component.  However, allergic rhinitis was never diagnosed and this reference to a possible allergy component is too indefinite to establish the actual presence of the disease, particularly when it was not diagnosed during any of the ENT workups in service and then is not referenced post-service until the May 1998 private ENT physician's reference to mild signs of allergy in the nasal cavity.  Thus, allergic rhinitis is not shown to have become manifest in service and the current presence of this sinusitis-causing disease does not form a basis for awarding service connection for the sinusitis.  Further, the January 2011 VA examiner did not attribute the rhinitis to the Veteran's military service.

Although, the Veteran may also allege that his current sinusitis is otherwise related to service, as a layperson, his allegations concerning such a medical nexus are entitled to minimal probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the Veteran's representative has cited to information from the Mayo clinic to support the contention that the Veteran's upper respiratory symptomatology during service either caused his sinusitis or was the early manifestation of it.  However, this citation only tends to indicate that sinusitis generally could be caused by, or first manifested as, such upper respiratory symptomatology.  It does not provide any more than general support for the proposition that the Veteran's sinusitis was caused by, or first manifested as, such symptomatology.  Consequently, this information, while entitled to some evidentiary weight, is outweighed by the specified  opinion of the January 2011 VA examiner.

Thus, given that sinusitis was not shown in service or for many years thereafter; given that the weight of the evidence indicates that the current sinusitis is not related to service; and given that the Veteran's report of continuity of sinusitis symptomatology since service is not credible, the overall weight of the evidence is against the claim and service connection for sinusitis is not warranted.  Gilbert, 1 Vet. App. 49, 55 (1990).






ORDER

Service connection for sinusitis is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


